Appeal Dismissed and Memorandum Opinion filed March 12, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00086-CR

                    ERNEST EUGENE OVEAL, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1292902

                         MEMORANDUM OPINION

      Appellant Ernest Eugene Oveal pleaded nolo contendere to injury to a child.
He and the State agreed his punishment would not exceed 45 years’ imprisonment.
The trial court imposed sentence in accordance with the parties’ agreement on June
14, 2012. Appellant timely appealed his conviction, and we dismissed the appeal for
lack of jurisdiction due to the plea-bargain agreement. Oveal v. State, No. 14-12-
00567-CR, 2012 WL 3629196 (Tex. App.—Houston [14th Dist.] Aug. 23, 2012, no
pet.) (mem. op.) (per curiam). Appellant filed another notice of appeal from the
conviction on January 17, 2020.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26.2 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under those
circumstances it can take no action other than to dismiss the appeal. Id. Appellant’s
notice of appeal was filed more than 30 days after sentence was imposed.

      On February 6, 2020, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for lack of jurisdiction unless any party showed that
the court has jurisdiction. See Tex. R. App. P. 42.3(a). Appellant filed an amended
notice of appeal. The amended notice of appeal does not cure the jurisdictional
defect.

      We dismiss the appeal for lack of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2